NOT FOR PUBLICATION                       FILED
                    UNITED STATES COURT OF APPEALS                       NOV 4 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUZVIMINDA LOLA ERWIN, AKA                      No.   14-72325
Luzviminda Dolang Lola,
                                                Agency No. A200-160-164
                Petitioner,

 v.                                             ORDER

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 10, 2018*
                              University of Hawaii Manoa

Before: WARDLAW, BERZON, and RAWLINSON, Circuit Judges.

      The panel has voted to grant Erwin’s petition for panel rehearing in light of

this court’s en banc decision in Torres v. Barr, No. 13-70653, 2020 WL 5668478

(9th Cir. Sept. 24, 2020) (en banc) (overruling Minto v. Sessions, 854 F.3d 619 (9th

Cir. 2017)). The prior memorandum disposition (Dkt. 57) in this case is vacated.

Erwin’s petition for rehearing en banc is denied as moot.



      *
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Erwin’s petition for review of the order of the Board of Immigration

Appeals is remanded to the agency to determine in the first instance whether

alternative grounds for removability exist under 8 U.S.C. § 1182(a)(6)(A)(i).

      The petition for panel rehearing is GRANTED and the case is

REMANDED for further proceedings not inconsistent with this order.




                                         2